EXHIBIT 23 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Annual Report (Form 10-K) of The Eastern Company for the year ended December 29, 2012 of our reports dated March 13, 2013 included in its Registration Statements on Form S-8 (Nos. 333-21349, 333-21351, 333-45315, 333-62196, 333-115109 and 333-169169) relating to the financial statements and financial statement schedules and internal controls for the three years ended December 29, 2012 listed in the accompanying index. /s/ Fiondella, Milone & LaSaracina LLP Glastonbury, Connecticut March 13, 2013 68
